Exhibit 10.22

 

First amendment to EMPLOYMENT AGREEMENT

THIS AMENDMENT, dated as of the   18th   day of February 2020 to the employment
agreement made as of the 21st day of December 2007, by and between UNIVERSAL
STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation (the "Company"), and
Dennis M. Oates (the "Executive").

WITNESSETH:

In consideration of the covenants and agreements herein contained, and intending
to be legally bound hereby, the Company and Executive agree as follows:

Amendment:

WHEREAS, the Company desires to eliminate the corporate membership at the
Southpointe Golf Club, 360 Southpointe Boulevard, Canonsburg, PA  15317; and

WHEREAS, the Executive is an employee designated as a corporate member of the
Southpointe Golf Club pursuant to the Company’s corporate membership, and

WHEREAS, the Executive wishes to convert the Southpointe Golf Club corporate
membership to a personal Master Membership, and

WHEREAS, the Executive’s employment agreement made as of the 21st day of
December 2007 provides for in Schedule A: Incentive Compensation and
Perquisites, Item #5 Club Membership:  The Company shall pay the membership dues
for Executive at Southpointe Golf Club.  Charges related to the use of the Club
shall be the responsibility of the Executive.

NOW, THEREFORE, the Executive’s employment agreement made as of the 21st day of
December 2007 will be so amended to eliminate the Schedule A: Incentive
Compensation and Perquisites, Item #5 Club Membership. The Executive’s monthly
salary will be adjusted effective January 1, 2020, to cover the monthly dues
payment of the Master Membership.

No other changes are made to the Executive’s employment agreement made as of the
21st day of December 2007.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the day and year first written above.

UNIVERSAL STAINLESS & ALLOY

PRODUCTS, INC.

 

By:/s/ Paul A. McGrath__________________________

 

Title:VP of Administration, General Counsel & Secretary

 

EXECUTIVE

 

/s/ Dennis M. Oates________________________________

Dennis M. Oates

